      Case 1:18-cv-10741-ALC-DCF Document 34 Filed 09/13/19 Page 1 of 5
      Case 1:18-cv-10741-ALC-DCF Document 32 Filed 09/05/19 Page 1 of 5


                                                                         USDCSDNY
                           UNITED STATES DISTRICT COURT                  DOCUMENT
                          SOUTHERN DISTRICT OF NEW YO                    ELECTRON~CALLY FILED
                                                                         DOC#: -----::t-t-:=-
BRANDON SANDERS,                           )                             DATE FILED: --1-f-U-~,-..-
                                           )
      Plaintiff,                           )
                                           )    C.A. NO. 1:18-CV-10741-ALC
v.                                         )
                                           )
CHECKER, INC.,                             )
                                           )
      Defendant.                           )

                   STIPULATION AND PROPOSED PROTECTIVE ORDER

       WHEREAS, the Parties having agreed to the following terms of confidentiality, and the
Court having found that good cause exists for the issuance of an appropriately tailored
confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, it is hereby

      ORDERED that the following restrictions and procedures shall apply to the information
and documents exchanged by the parties in connection with the pre-trial phase of this action:
       1.       Counsel for any party may designate any document or information, in whole or in
part, as confidential if counsel determines, in good faith, that such designation is necessary to
protect the interests of the client in information that is proprietary, a trade secret or otherwise
sensitive non-public information. Information and documents designated by a party as
confidential will be stamped "CONFIDENTIAL."

        2.     The Confidential Information shall be used by the receiving party solely for
purposes of the prosecution or defense of this action, shall not be used by the receiving party for
any business, commercial, competitive, personal or other purpose, and shall not be disclosed by
the receiving party to anyone other than those set forth in Paragraph 4.

        3.      In the event that any party to this litigation disagrees at any point in these
proceedings with any designation made under this Protective Order, the parties shall first try to
resolve such dispute in good faith on an informal basis. The parties shall meet and confer on
disagreements regarding any designation made under this Protective Order within seven (7) days
of any objecting party providing notice of the disagreement to the designating party, unless the
parties agree otherwise. If the dispute cannot be resolved, then the Producing Party shall submit
a motion to the court within twenty-one (21) days of such objection, or the material will not be
subject to this Order. If a motion is timely filed by the Producing Party, the designated document
or information shall continue to be treated as "Confidential" and/or "Attorneys Eyes Only",
subject to the provisions of this Protective Order, until such time as the court rules otherwise.
Nothing in this Protective Order constitutes an admission by any party that Confidential
      Case 1:18-cv-10741-ALC-DCF Document 34 Filed 09/13/19 Page 2 of 5
      Case 1:18-cv-10741-ALC-DCF Document 32 Filed 09/05/19 Page 2 of 5



Information disclosed in this case is relevant or admissible. Each party reserves the right to
object to the use or admissibility of the Confidential Information.

        4.      The parties should meet and confer if any production requires a designation of
"For Attorneys' or Experts' Eyes Only." All other documents designated as "CONFIDENTIAL"
shall not be disclosed to any person, except:

               a.     The requesting party and counsel, including in-house counsel;

               b.     Employees of such counsel assigned to and necessary to assist in the
                      litigation;

               c.     Consultants or experts assisting in the prosecution or defense of the
                      matter, to the extent deemed necessary by counsel; and

               d.     The Court (including the mediator, or other person having access to any
                      Confidential Information by virtue of his or her position with the Court).

       5.     Prior to disclosing or displaying the Confidential Information to any person,
counsel must:
               a.     Inform the person of the confidential nature of the information or
                      documents;

               b.     Inform the person that this Court has enjoined the use of the information
                      or documents by him/her for any purpose other than this litigation and has
                      enjoined the disclosure of the information or documents to any other
                      person; and

               c.     Require each such person to sign an agreement to be bound by this Order
                      in the form attached hereto.

       6.      The disclosure of a document or information without designating it as
"confidential" shall not constitute a waiver of the right to designate such document or
information as Confidential Information. If so designated, the document or information shall
thenceforth be treated as Confidential Information subject to all the terms of this Stipulation and
Order.

        7.     Any Personally Identifying Information ("PII") (e.g., social security numbers,
financial account numbers, passwords, and information that may be used for identity theft)
exchanged in discovery shall be maintained by the receiving party in a manner that is secure and
confidential and shared only with authorized individuals in a secure manner. The producing party
may specify the minimal level of protection expected in the storage and transfer of its
information. In the event the party who received PII experiences a data breach, it shall
immediately notify the producing party of same and cooperate with the producing party to
address and remedy the breach. Nothing herein shall preclude the producing party from asserting




                                                2
      Case 1:18-cv-10741-ALC-DCF Document 34 Filed 09/13/19 Page 3 of 5
       Case 1:18-cv-10741-ALC-DCF Document 32 Filed 09/05/19 Page 3 of 5



legal claims or constitute a waiver of legal rights and defenses in the event of litigation arising
out of the receiving party's failure to appropriately protect PII from unauthorized disclosure.

        8.     Pursuant to Federal Rule of Evidence 502, the production of privileged or work-
product protected documents or communications, electronically stored information ("ESI") or
information, whether inadvertent or otherwise, shall not constitute a waiver of the privilege or
protection from discovery in this case or in any other federal or state proceeding. This Order
shall be interpreted to provide the maximum protection allowed by Federal Rule of Evidence
502(d). Nothing contained herein is intended to or shall serve to limit a party's right to conduct a
review of documents, ESI or information (including metadata) for relevance, responsiveness
and/or segregation of privileged and/or protected information before production.

        9.      Notwithstanding the designation of information as "confidential" in discovery,
there is no presumption that such information shall be filed with the Court under seal. The parties
shall follow the Court's procedures with respect to filing under seal.

        10.    At the conclusion of litigation, any party upon written notice by the Producing
Party shall assemble and to return to the originating source all originals and unmarked copies of
documents and things containing Confidential Information and to destroy, should such source so
request, all copies of Confidential Information that contain and/or constitute attorney work
product as well as excerpts, summaries and digests revealing Confidential Information; provided,
however, that counsel may retain complete copies of all transcripts and pleadings including any
exhibits attached thereto for archival purposes, subject to the provisions of this Order.

       11.    Nothing herein shall preclude the parties from disclosing material designated to
be Confidential Information if otherwise required by law or pursuant to a valid subpoena.

SO STIPULATED AND AGREED.

Dated: September 5, 2019                      Dated: September 5, 2019

Isl Stephen J. Steinlight                     Isl Jeffrey B. Sand
TROUTMANSANDERSLLP                            Weiner & Sand LLC
Cindy D. Hanson*                              Jeffrey B. Sand*
600 Peachtree St. NE, Suite 3000              3525 Piedmont Road
Atlanta, GA 30308                             7 Piedmont Center
Tel: (404) 885-3000                           3rd Floor
Fax: (404) 885-3900                           Tel: (404) 205-5029
Cindy.hanson@troutman.com                     Fax: (866) 800-1482
                                              js@atlantaemployeelawyer.com
Stephen J. Steinlight
875 Third Avenue                              Francis & Mailman, P.C.
New York, New York 10022                      James A. Francis*
Tel: (212) 704-6000                           Lauren KW Brennan*
Fax: (212) 704-6288                           1600 Market Street, 25th Floor
stephen.steinlight@troutman.com               Philadelphia, PA 19103




                                                 3
      Case 1:18-cv-10741-ALC-DCF Document 34 Filed 09/13/19 Page 4 of 5
      Case 1:18-cv-10741-ALC-DCF Document 32 Filed 09/05/19 Page 4 of 5



Attorneys for Checkr, Inc.         Tel: 215.735.8600
                                   Fax: 215.940.8000
                                   jfrancis@consumerlawfirm.com
                                   lbrennan@consumerlawfirm.com

                                   Law Office of Adam G. Singer, PLLC
                                   60 E 42nd Street, Suite 4600
                                   New York, NY 10165
                                   Tel: 212.842.2428
                                   Fax: 212.658.9682
                                   asinger@adamsingerlaw.com

                                   *admitted pro hac vice

                                   Attorneys for Pla inti.ff




                                   DEBRA (KFREEMAN, U.S.M.J.



                                            DEBRA FREEMAN
                                    UNITED STATES MAGISTRATE JUDGE
                                    SOUTHERN DISTRICT OF NEW YORK




                                       4
       Case 1:18-cv-10741-ALC-DCF Document 34 Filed 09/13/19 Page 5 of 5
       Case 1:18-cv-10741-ALC-DCF Document 32 Filed 09/05/19 Page 5 of 5




                                          Agreement

       I have been informed by counsel that certain documents or information to be disclosed to
me in connection with the matter entitled have been designated as confidential. I have been·
informed that any such documents or information labeled "CONFIDENTIAL" are confidential
by Order of the Court.

         I hereby agree that I will not disclose any information contained in such documents to
any other person. I further agree not to use any such information for any purpose other than this
litigation.

DATED:




Printed Name




39525017v2




                                                5
